PER CURIAM.
Chassie Wiggins ("Wiggins") appeals the judgment of the circuit court following a jury trial in which he was convicted of first-degree sodomy and first-degree sexual abuse. Wiggins argues the circuit court abused its discretion in denying his motion for new trial and failing to hold a hearing to determine whether the jury's verdicts should be set aside because the circuit court had information suggesting that the jurors speculated about, or obtained extrinsic evidence of, Wiggins's prior involvement in a similar sexual offense. We have *204reviewed the briefs of the parties and the record on appeal, and we find the circuit court did not abuse its discretion. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).